Case 0:21-cv-61499-WPD Document 5 Entered on FLSD Docket 08/17/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. 21-61499-CIV-DIMITROULEAS

 VIRGINIA AYALA,

         Plaintiff,
 v.

 PORTFOLIO RECOVERY ASSOCIATES, LLC,

       Defendant.
 _____________________________________/

                                     ORDER TO SHOW CAUSE

         THIS CAUSE is before the Court sua sponte.

         On July 23, 2021, this Court entered a Scheduling Order, which required the parties to

 submit appropriate dismissal papers within ten (10) calendar days of notifying the Court that the

 case has settled. See [DE 3]. On August 3, 2021, a Notice of Settlement was filed. See [DE 4].

 However, as of the date of this Order, a stipulation, notice, or motion for dismissal has not been

 filed with the Court.

         Accordingly, it is ORDERED AND ADJUDGED that on or before August 24, 2021,

 the parties shall either file the appropriate dismissal documents 1 or show cause why they have

 not been filed.




 1
  If the parties expect the Court to retain jurisdiction over a settlement agreement, the stipulation of
 dismissal must include language conditioning the stipulation on the Court retaining jurisdiction to
 enforce the settlement agreement. See Anago Franchising, Inc. v. Shaz, LLC, 677 F. 3d 1272, 1280
 (11th Cir. 2012).
Case 0:21-cv-61499-WPD Document 5 Entered on FLSD Docket 08/17/2021 Page 2 of 2




        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

 this 17th day of August, 2021.




 Copies furnished to:
 All Counsel of Record
